EXHIBIT 10.1

FTI CONSULTING, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

AMENDED AND RESTATED EFFECTIVE AS OF FEBRUARY 20, 2008

 

1. Establishment and Objectives of the Plan

FTI Consulting, Inc., a Maryland corporation (“FTI” or the “Company”), by action
of its Board of Directors (the “Board”), hereby further amends and restates the
FTI Consulting, Inc. Non-Employee Director Compensation Plan (the “Plan”), for
the benefit of Non-Employee Directors of FTI. The Plan was adopted by the Board
effective as of April 27, 2005, was amended by the Board effective as of June 6,
2006, and was further amended and restated by the Board as set forth herein to
be effective as of February 20, 2008. The Plan is intended to advance the
interests of the Company by providing the Company an advantage in attracting and
retaining Non-Employee Directors and by providing Non-Employee Directors with
additional incentive to serve the Company by increasing their proprietary
interest in the success of the Company. All equity-based awards under this Plan
shall be made pursuant to an Equity Plan.

 

2. Definitions

As used in the Plan, the following definitions apply to the terms indicated
below.

(a) “Account” means a bookkeeping reserve account to which Stock Units,
Restricted Stock Units or cash amounts, as applicable, are credited on behalf of
Non-Employee Directors.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.

(c) Annual Equity Award” means the grant of an Award to a Non-Employee Director
pursuant to Section 5.

(d) “Annual Equity Award Value” means the U.S. dollar value established by the
Board in accordance with Section 5.1, used to determine the Annual Equity Award.

(e) “Annual Meeting” means the annual meeting of stockholders of the Company
held on the relevant Annual Meeting Date.

(f) “Annual Meeting Date” means the date of the Company’s Annual Meeting for the
relevant Plan Year.

(g) “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director for services
performed as a member of the Board of Directors.



--------------------------------------------------------------------------------

(h) “Appointment Date” means the date that a New Director first joins the Board
as a Non-Employee Director, provided such date is not an Annual Meeting Date.

(i) “Award” means a share of Restricted Stock, a Restricted Stock Unit or a
Stock Unit, as applicable, or, to the extent applicable with respect to awards
granted prior to the Effective Date, an Option.

(j) “Board” or “Board of Directors” means the Board of Directors of the Company.

(k) “Change in Control” means (1) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined below, of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of (A) the then outstanding shares of the securities of the
Company, or (B) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Stock”); (2) the closing of a sale or other conveyance of all or
substantially all of the assets of the Company; or (3) the effective time of any
merger, share exchange, consolidation, or other business combination involving
the Company if immediately after such transaction persons who hold a majority of
the surviving entity (or the entity owning 100% of such surviving entity) are
not persons who, immediately prior to such transaction, held the Company Voting
Stock. For purposes of the foregoing, a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
other than employee benefit plans sponsored or maintained by the Company or
entities controlled by the Company.

(l) “Change in Control Event” shall have the meaning ascribed thereto under Code
Section 409A(a)(2)(A)(v) with respect to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company.

(m) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

(n) “Committee” means the Compensation Committee of the Board (or any successor
Board committee as may be designated by the Board from time to time), comprised
of directors who are independent directors as defined in the New York Stock
Exchange’s Listed Company Manual, who are “outside directors” within the meaning
of Code Section 162(m), and who are “non-employee directors” within the meaning
of Rule 16b-3 promulgated by the Securities and Exchange Commission under the
Exchange Act

(o) “Common Stock” means the Company’s common stock, par value $.01 per share.

(p) “Company” means FTI Consulting, Inc., a Maryland corporation.

(q) “Cyclical Equity Grant” means the grant of an equity award on the applicable
three-year cyclical payment date of each Incumbent Director as compensation
pursuant to Section 5 of the Plan as in effect prior to the Effective Date.

 

- 2 -



--------------------------------------------------------------------------------

(r) “Deferral Election” means a written election made in accordance with the
provisions of Section 6 to defer receipt of the Non-Employee Director’s Annual
Retainer or Annual Equity Award.

(s) “Disability” or “Disabled” means the inability to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months, as determined in accordance with Code section
409A.

(t) “Effective Date” means February 20, 2008.

(u) “Elected Payment Date” means the date elected by a Non-Employee Director
pursuant to Section 7 of this Plan.

(v) “Elections” mean, collectively, a Non-Employee Director’s Deferral Elections
and Payment Elections.

(w) “Eligible Director” means each New Director and each Incumbent Director who
is a Non-Employee Director on or after an Annual Meeting Date; provided that in
each such case the person was serving as a director on the Board at the relevant
time.

(x) “Equity Plan” means any equity compensation plan that has been approved by
the Company’s stockholders, from time to time, provided that such equity
compensation plan provides for the applicable Award.

(y) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(z) “Existing Maturity Date” means (i) with respect to an Annual Retainer, the
date an Incumbent Director would have been eligible to receive his next Annual
Retainer under the this Plan as in effect immediately before the Effective Date,
and (ii) with respect to the Annual Equity Award, the date an Incumbent Director
would have been eligible to receive his next Cyclical Equity Grant under the
Plan as in effect immediately before the Effective Date.

(aa) “Fair Market Value” means, with respect to a share of the Common Stock on
the relevant date, the closing price, regular way, reported on the New York
Stock Exchange or if no sales of the Common Stock are reported on the New York
Stock Exchange for that date, the closing price reported for the last previous
day for which sales were reported on the New York Stock Exchange. If the Common
Stock is no longer listed on the New York Stock Exchange, the Committee may
designate such other exchange, market or source of data as it deems appropriate
for determining such value for the purposes of the Plan. For all purposes under
the Plan, the term “relevant date” as used in this definition of Fair Market
Value means the date as of which Fair Market Value is to be determined.

(bb) “Grant Date” means, as applicable, (i) with respect to the Annual Retainer,
the date specified in Section 4.2 for receipt of the Annual Retainer absent a
Deferral Election, and (ii) with respect to the Annual Equity Award, the Annual
Meeting Date or the Appointment Date, as applicable, on which the applicable
Annual Equity Award is made, as specified in Section 5.2.

 

- 3 -



--------------------------------------------------------------------------------

(cc) “Incumbent Director” means a person serving as a Non-Employee Director on
the Effective Date and who continues to serve as a Non-Employee Director
immediately following the Annual Meeting held in 2008.

(dd) “New Director” means a person who (i) is first elected or appointed as a
Non-Employee Director on or after the Effective Date or (ii) first becomes a
Non-Employee Director on or after the Effective Date.

(ee) “Non-Employee Director” means a member of the Board who, at the time of his
or her service, is not an employee of the Company or any Affiliate.

(ff) “Option” means a nonstatutory stock option to purchase one share of Common
Stock as provided for under an the FTI Consulting, Inc. Non-Employee Director
Compensation Plan as in effect prior to the Effective Date.

(gg) “Payment Date” means the date on which the first of the events set forth in
Section 7.3 shall occur.

(hh) “Payment Election” means a written election made in accordance with the
provisions of Section 7.2 to select an Elected Payment Date with regard to an
award of Stock Units and/or Restricted Stock Units.

(ii) “Plan” means the FTI Consulting, Inc. Non-Employee Director Compensation
Plan, as amended, restated and supplemented from time to time.

(jj) “Plan Administrator” means the Board or the Committee, as the case may be.

(kk) “Plan Year” means the twelve-month period coinciding with the calendar
year.

(ll) “Prorated Amount” means an amount equal to: (1) the Annual Retainer or
Annual Equity Award Value, as applicable, reduced (or increased in the case of
the first Annual Retainer and the first Annual Equity Award after the Effective
Date with respect to an Incumbent Director whose Existing Maturity Date in the
relevant Plan Year precedes the Annual Meeting Date for such Plan Year), by
(2) the product of (x) the quotient determined by dividing (i) the Annual
Retainer or Annual Equity Award Value, as applicable, by (ii) 365 days,
multiplied by (y) the number of days between, (i) in the case of an Incumbent
Director, the applicable Plan Year’s Annual Meeting Date and the Incumbent
Director’s Existing Maturity Date, and, (ii) in the case of a New Director, the
Appointment Date and the Annual Meeting Date immediately preceding the New
Director’s Appointment Date (excluding the Annual Meeting Date itself). By way
of example only of a reduction of the Annual Equity Award Value, if an Incumbent
Director’s Existing Maturity Date is October 24 2008 and the Annual Meeting Date
for the 2008 Plan Year is June 10, 2008, the Prorated Amount would be
$156,849.52 (determined as follows: $250,000 -$93,150.48 (or $684.93 ($250,000 ÷
365 days) x 136 days (the number of days between October 24, 2008 and June 10,
2008 (not counting the Annual Meeting Date)) =

 

- 4 -



--------------------------------------------------------------------------------

$156,849.52). By way of example only of an increase of the Annual Equity Award
Value, if an Incumbent Director’s Existing Maturity Date is June 5, 2008 and the
Annual Meeting Date for the 2008 Plan Year is June 10, 2008, the Prorated Amount
would be $252,739.72 (determined as follows: $250,000 + $2,739.72 (or $684.93
($250,000 ÷ 365 days) x 4 days (the number of days between June 5, 2008 and
June 10, 2008 (not counting the Annual Meeting Date)) = $2,739.72).

(mm) “Restricted Stock” means a share of Common Stock that is granted pursuant
to the terms of Section 5.3.

(nn) “Restricted Stock Unit” means the expression on the Company’s books of a
unit which is equivalent to one share of Common Stock, which unit is granted
pursuant to the terms of Section 5 of the Plan.

(oo) “Securities Act” means the Securities Act of 1933, as amended.

(pp) “Stock Unit” means the expression on the Company’s books of a unit, which
is equivalent to one share of Common Stock, which unit is granted pursuant to
the terms of Section 4 of the Plan.

(qq) “Termination Date” means the date on which the Non-Employee Director ceases
to be a member of the Board of Directors of the Company.

(rr) “Unforeseeable Emergency” means a severe financial hardship resulting from
an illness or accident of the Non-Employee Director or his or her spouse,
beneficiary or dependent, loss of property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Non-Employee Director, determined in accordance with
Code Section 409A and the regulations issued thereunder.

(ss) “Vesting Date” means, with respect to each share of Restricted Stock and
each Restricted Stock Unit, the applicable date upon which such Restricted Stock
or Restricted Stock Unit vests pursuant to Section 7.

 

3. Administration of the Plan

Except as otherwise provided herein, the Plan shall be administered by the
Board. The Board shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Award granted under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Board shall be
final and binding on all parties. The Board shall be the named fiduciary for
purposes of the claims procedure set forth in Section 15.

 

4. Annual Retainer

4.1 Amount of Annual Retainer. Until changed by resolution of the Board, the
amount of the Annual Retainer will be $50,000 for each Non-Employee Director who
does not serve as a chair of a committee of the Board; $55,000 for each
Non-Employee Directors who

 

- 5 -



--------------------------------------------------------------------------------

serves as the chair of the Compensation Committee of the Board and the
Nominating and Corporate Governance Committee of the Board; and $60,000 for the
Non-Employee Director who serves as the chair of the Audit Committee of the
Board.

 

  4.2 Timing and Manner of Annual Retainer Payment; Proration of Annual
Retainer.

(a) On each Annual Meeting Date following the Effective Date, each Non-Employee
Director who is duly elected and qualified at such Annual Meeting or who is
otherwise serving as a Non-Employee Director immediately following the Annual
Meeting, shall receive an Annual Retainer which shall be paid in cash on such
Annual Meeting Date, subject to his or her Deferral Election pursuant to
Section 4.3.

(b) Notwithstanding anything in the Plan to the contrary, (i) the amount of the
Annual Retainer payable to an Incumbent Director on the first Annual Meeting
Date following the Effective Date shall be equal to the Prorated Amount, and
(ii) a New Director shall receive an Annual Retainer equal to the Prorated
Amount on his or her Appointment Date.

4.3 Election to Defer Receipt of Annual Retainer. Each Eligible Director is
permitted, in accordance with the election provisions set forth in Section 6 and
Section 7, to make a Deferral Election and Payment Election with respect to his
or her Annual Retainer. For each Plan Year with respect to which an Non-Employee
Director has a valid Deferral Election in force, provided that sufficient
securities are then available for award under the applicable Equity Plan, the
Non-Employee Director shall be awarded on the applicable Grant Date, a number of
Stock Units equal to the quotient, rounded down to the nearest whole share,
obtained by dividing the amount of the Annual Retainer by the Fair Market Value
of one share of Common Stock on the applicable Grant Date. Such Stock Units will
be credited to the Non-Employee Director’s Account as of the applicable Grant
Date. Stock Units will be settled in shares of Common Stock upon or as soon as
practicable (but in no event more than 30 days) following the Non-Employee
Director’s Payment Date. Upon the Payment Date for any Stock Units, the Company
shall issue to the Non-Employee Director, or his or her estate in the event of
death a number of shares of Common Stock equal to the number of Stock Units then
credited to his or her Account. The crediting of Stock Units to the Non-Employee
Director’s Account shall not entitle the Non-Employee Director to voting or
other rights as a stockholder until shares of Common Stock are issued upon
payment, but shall entitle the Non-Employee Director to receive dividend
equivalents under Section 8. Stock Units will be evidenced by written
documentation in a form approved by the Plan Administrator, which shall be
subject to the terms and conditions of the Plan and the applicable Equity Plan.

4.4 Cash Payment in Lieu of Stock Units. In the event that there are
insufficient Stock Units available for issuance to pay the Annual Retainer
pursuant to all Deferral Elections, the Company may credit cash amounts in lieu
of Stock Units, to the Accounts of one or more Non-Employee Directors for some
or all of the amount of the Annual Retainer subject to such Deferral Elections.
The amount of the Annual Retainer taken into consideration in determining Stock
Units shall be adjusted accordingly for the crediting of such cash amounts. Such
credited cash amounts shall accrue interest at the simple interest at an annual
rate of 6%.

 

- 6 -



--------------------------------------------------------------------------------

5. Annual Equity Awards.

5.1 Annual Equity Award Value. Until changed by resolution of the Board, the
Annual Equity Award Value will be $250,000.

5.2 Commencement and Timing of Annual Equity Award; Proration of Annual Equity
Award.

(a) An Annual Equity Award shall be granted to each New Director on his or her
Appointment Date and on each Annual Meeting Date thereafter provided that he or
she is then and continues to be a Non-Employee Director immediately following
such Annual Meeting, and provided further that if sufficient securities are not
available under the applicable Equity Plan, Section 5.4 shall be applicable.

(b) An Annual Equity Award shall be granted to each Incumbent Director on the
Annual Meeting Date for the Plan Year which includes the Incumbent Director’s
Existing Maturity Date, and on each Annual Meeting Date thereafter, provided
that he or she is then and continues to be a Non-Employee Director immediately
following such Annual Meeting, and provided further that if sufficient
securities are not available under the applicable Equity Plan, Section 5.4 shall
be applicable.

(c) Notwithstanding anything in this Plan to the contrary, the Annual Equity
Award Value shall be the Prorated Amount for (i) the Annual Equity Award made to
a New Director on an Appointment Date, and (ii) the Annual Equity Award made to
an Incumbent Director on the Annual Meeting Date for the Plan Year which
includes his or her Existing Maturity Date.

(d) An Annual Equity Award shall not be granted to a Non-Employee Director on
any Annual Meeting Date if such individual is not duly elected or qualified at
such Annual Meeting or who is not otherwise serving as a Non-Employee Director
immediately following the Annual Meeting.

5.3 Form of Annual Equity Award

(a) The Annual Equity Award shall be granted in the form of a number of shares
of Restricted Stock equal to the quotient, rounded down to the nearest whole
share, obtained by dividing the amount of the Annual Equity Award Value by the
Fair Market Value of one share of Common Stock on the applicable Grant Date.
Each Eligible Director shall be permitted, in accordance with the election
provisions set forth in Section 6 and Section 7 to make a Deferral Election and
a Payment Election with respect to his or her Annual Equity Award. For each Plan
Year with respect to which a Non-Employee Director has a valid Deferral Election
in force, provided that sufficient securities are then available for award under
the applicable Equity Plan, the Non-Employee Director shall be awarded on the
Grant Date a number of Restricted Stock Units equal to the number of shares of
Restricted Stock otherwise issuable with respect to such Annual Equity Award.
Restricted Stock Units will be credited to a Non-Employee Director’s Account as
of the applicable Grant Date.

 

- 7 -



--------------------------------------------------------------------------------

(b) All shares of Restricted Stock granted as Annual Equity Awards shall (i) be
subject to the vesting provisions set forth in Section 7.1; (ii) until the
Vesting Date, be nontransferable and not subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment, or in any other manner made subject to a hedge transaction or puts
and calls; and (iii) entitle the holder to all the rights of a stockholder,
including voting and rights to receive dividends and distributions with respect
to such shares, but shall be subject to transfer restrictions until the Vesting
Date. All shares of Restricted Stock that are unvested as of the Termination
Date, after giving effect to Section 7.1, shall be forfeited to the Company for
no consideration on such Termination Date. The Non-Employee Director will be
reflected on the Company’s books as the owner of record of the shares of
Restricted Stock as of the Grant Date. The Company will hold the share
certificates for safekeeping, or otherwise retain the shares in uncertificated
book entry form, until the shares of Restricted Stock become vested and
non-forfeitable. Any such share certificates shall bear an appropriate legend
regarding nontransferability of the shares until the Vesting Date. All regular
cash dividends on such shares of Restricted Stock will be paid directly to the
Non-Employee Director on the applicable dividend payment dates. As soon as
practicable after the Vesting Date of the shares of Restricted Stock, the
Company will deliver a share certificate to the Non-Employee Director, or
deliver shares electronically or in certificate form to the Non-Employee
Director’s designated broker on such director’s behalf, for such vested shares.
Restricted Stock Awards will be evidenced by written documentation, in a form
approved by the Plan Administrator, which shall be subject to the terms and
conditions of the Plan and the applicable Equity Plan.

(c) All Restricted Stock Units granted as Annual Equity Awards shall (i) be
subject to the vesting provisions set forth in Section 7.1; (ii) be
nontransferable and not subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment, or in any
other manner made subject to a hedge transaction or puts and calls; and (iii) be
settled in shares of Common Stock, to the extent vested, upon the Non-Employee
Director’s Payment Date. All Restricted Stock Units that are unvested as of the
Non-Employee Director’s Payment Date, after giving effect to Section 7.1, shall
be forfeited to the Company for no consideration on such Payment Date. Upon the
Payment Date for any Restricted Stock Units, the Company shall issue to the
Non-Employee Director, or the Non-Employee Director’s estate as applicable, a
number of shares of Common Stock equal to the number of vested Restricted Stock
Units then credited to the Non-Employee Director’s Account. The grant of a
Restricted Stock Unit shall not entitle the Non-Employee Director to voting or
other rights as a stockholder until shares of Common Stock are issued to the
holder upon the Payment Date, but shall entitle the Non-Employee Director to
receive dividend equivalents under Section 8. Restricted Stock Units will be
evidenced by written documentation in a form approved by the Plan Administrator,
which shall be subject to the terms and conditions of the Plan and the
applicable Equity Plan.

5.4 Cash Payment in Lieu of Restricted Stock or Restricted Stock Units. In the
event that sufficient shares of Common Stock are not available for issuance to
pay an Annual Equity Award, in lieu thereof the Company may credit cash amounts,
in lieu of Restricted Stock

 

- 8 -



--------------------------------------------------------------------------------

or Restricted Stock Units, to the Accounts of one or more Non-Employee Directors
for some or all of the amount of the Annual Equity Award Value, subject to any
applicable Deferral Elections. The amount of the Annual Equity Award taken into
consideration in determining Restricted Stock and Restricted Stock Units shall
be adjusted accordingly for the crediting of such cash amounts. Such credited
cash amounts shall accrue interest at an annual rate of 6% and shall be paid,
if, as and when the Vesting Date would have occurred had such payment been made
in the form of Restricted Stock, or, for any Eligible Director who made a valid
Deferral Election with respect to an Annual Equity Award, the Payment Date for
the vested Restricted Stock Units corresponding to such cash amount, as the case
may be.

 

6. Elections

6.1 Deferral Elections. A Non-Employee Director shall be permitted to make a
Deferral Election for each Plan Year with respect to the Annual Retainer and
Annual Equity Award payable therein. A Non-Employee Director’s Deferral
Elections shall apply to the entire amount, but not less than the entire amount,
of the Annual Retainer and/or Annual Equity Award payable in the Plan Year
immediately following the Plan Year in which the Deferral Elections are made,
subject to the election rules set forth in Sections 6.2 and 7.2 of the Plan.

6.2 Election Rules. Elections shall be made by filing with the Secretary of the
Company a written Election Form substantially in the form attached hereto as
Exhibit A in accordance with the following rules and the provisions of
Section 7.2:

(a) A Non-Employee Director must make a Deferral Election for an Annual Retainer
or Annual Equity Award by December 31st of the Plan Year immediately preceding
the Plan Year in which such Annual Retainer would otherwise be paid or credited,
and/or such Annual Equity Award would be granted, to such Non-Employee Director.

(b) Notwithstanding Section 6.2(a), Elections by a New Director may be made
prior to the 30th day after the individual first becomes a New Director and
shall be applicable prospectively only. An individual who anticipates becoming a
New Director may file his or her Elections in advance of becoming a New Director
and any such Elections, if made before the date the individual becomes a New
Director, shall apply to the Annual Retainer and Annual Equity Award next
payable upon the individual becoming a Non-Employee Director.

(c) Deferral Elections may not be revoked or modified with respect to the Annual
Retainer payable, or the Annual Equity Award to be awarded, during any Plan Year
for which the Deferral Elections are effective. Deferral Elections will remain
in effect from Plan Year to Plan Year unless modified prospectively by the
Non-Employee Director for a subsequent Plan Year. Modifications to a
Non-Employee Director’s current Deferral Elections for any subsequent Plan Year
may be made by filing a new Election Form by December 31st of the Plan Year
preceding the Plan Year for which the modified Deferral Elections are to become
effective.

 

- 9 -



--------------------------------------------------------------------------------

(d) Once deferred pursuant to an effective Deferral Election, an Annual Retainer
payment and Annual Equity Award may not be distributed to a Non-Employee
Director on any date other than the applicable Payment Date.

6.3 Default Elections. For the avoidance of doubt, if a Non-Employee Director
does not have a valid Deferral Election in effect at the relevant time, his
Annual Retainer will be paid in cash. Subject to Section 5.4, if a Non-Employee
Director does not have a valid Deferral Election in effect at the relevant time,
his or her Annual Equity Award shall be awarded in the form of shares of
Restricted Stock.

 

7. Vesting; Payment Elections and Payment Date

7.1 Vesting. All Restricted Stock Units and shares of Restricted Stock granted
pursuant to Section 5 shall be subject to the following vesting provisions:

(a) Restricted Stock Units and shares of Restricted Stock granted pursuant to
Section 5 shall be unvested, unexercisable and subject to risk of forfeiture on
the Grant Date.

(b) Restricted Stock Units and shares of Restricted Stock shall each become
vested and no longer subject to risk of forfeiture as to the full amount granted
to such Non-Employee Director on the first anniversary of the Grant Date,
provided that the Non-Employee Director is serving in that capacity on the
applicable vesting date.

(c) In the event of the death or Disability of a Non-Employee Director, all
unvested shares of Restricted Stock and all unvested Restricted Stock Units will
immediately vest in full.

(d) In the event of any transaction resulting in a Change in Control of the
Company, all unvested shares of Restricted Stock and all unvested Restricted
Stock Units will vest immediately prior to the consummation of such Change in
Control.

7.2 Payment Elections.

(a) A Non-Employee Director who makes a Deferral Election pursuant to Section 6
may select an Elected Payment Date for a Stock Unit or Restricted Stock Unit
Award on the date that he or she makes a Deferral Election for such Award.

(b) The Elected Payment Date for any Stock Unit Award or Restricted Stock Unit
Award must be on or after January 1st of the second calendar year after the
Grant Date with respect to such Award.

(c) To the extent that an Eligible Employee does not make a valid Payment
Election with respect to a Deferral Election, there shall be no Elected Payment
Date for such Award (and no subsequent Payment Election shall be permitted with
respect to such Award).

 

- 10 -



--------------------------------------------------------------------------------

(d) An Elected Payment Date may not be revoked with respect to an Award of Stock
Units or Restricted Stock Units, except prior to December 31 of the Plan Year
preceding the Plan Year in which the Award is to be made.

(e) An Elected Payment Date with regard to an Award of Stock Units or Restricted
Stock Units may be changed only if the following is satisfied: (i) the
subsequent payment election shall not take effect until at least 12 months after
the date on which the subsequent election is made; (ii) the Elected Payment Date
under the subsequent payment election must be at least five years after the
Elected Payment Date of the current election; and (iii) the subsequent payment
election is made at least 12 months prior to the Elected Payment Date under the
current election.

7.3 Payment Date.

(a) Stock Units and vested Restricted Stock Units credited to a Non-Employee
Director’s Account shall be distributed in accordance with the requirements of
Code Section 409A (including without limitation Section 409A(a)(2) of the Code)
as soon as practicable (but in no event more than thirty (30) days) following
the earliest of:

 

  (1) The applicable valid Elected Payment Date (if any) for any Stock Unit or
Restricted Stock Unit;

 

  (2) The Non-Employee Director’s Termination Date;

 

  (3) The date the Non-Employee Director becomes Disabled;

 

  (4) The date of the Non-Employee Director’s death;

 

  (5) The effective date of a Change in Control Event; or

 

  (6) The occurrence of an Unforeseeable Emergency with respect to the
Non-Employee Director.

(b) The amount distributed under Sections 7.3(a)(1) shall be the amount in the
Account covered by the applicable Elected Payment Date. The amount distributed
under Sections 7.3(a)(2)-(5) shall be the whole vested amount in the Account.

(c) The amount distributed under Section 7.3(a)(6) shall not exceed the amount
necessary to satisfy such Unforeseeable Emergency plus the amount necessary to
pay taxes reasonably anticipated as a result of the distribution (the
“Unforeseeable Emergency Amount”), after taking into account the extent to which
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Non-Employee
Director’s assets (to the extent the liquidation of such assets would not itself
cause severe financial hardship). The Board shall have full and final authority
to determine the Unforeseeable Emergency Amount, and shall make such
determination consistent with Section 409A. After such distribution of the
Unforeseeable Emergency Amount, amounts remaining in the Non-Employee Director’s
Account shall continue to be subject to the terms of the Plan.

 

- 11 -



--------------------------------------------------------------------------------

8. Dividend Equivalents

If the Company declares a cash dividend payable to the holders of its Common
Stock generally, then, on the payment date of the dividend, each Non-Employee
Director who has made a Deferral Election will be credited with a number of
additional Stock Units or Restricted Stock Units, as applicable, equal to the
quotient, rounded down to the nearest whole share, determined by dividing
(i) the product of (A) the amount of the cash dividend per share of Common Stock
multiplied by (B) the number of whole Stock Units and whole Restricted Stock
Units credited to the Non-Employee Director’s Account as of the dividend record
date, by (ii) the Fair Market Value of a share of Common Stock on the payment
date of the dividend. The additional Stock Units or Restricted Stock Units so
credited shall have the same Vesting Dates, to the extent applicable, and shall
be paid at the same time and in the same manner as the Stock Units or Restricted
Stock Units underlying the original Award. No adjustments for dividends shall be
made to any Option previously granted under the Plan if the record date of any
dividend is prior to the date of issuance of the shares of Common Stock
purchased pursuant to exercise of the Option.

 

9. Adjustments for Corporate Transactions and Other Events

9.1 Changes in Capital Structure; Fractional Awards. In the event of a stock
dividend on, or stock split or reverse stock split affecting, the Common Stock,
the number of shares of unvested Restricted Stock and the number of Stock Units
and Restricted Stock Units credited to each Non-Employee Director’s Account
subject to the relevant record and payment dates of such stock dividend, stock
split or reverse stock split shall, without further action of the Board, be
adjusted to reflect such event. Fractional shares and fractional cents that
arise with respect to outstanding Awards as a result of the stock dividend,
stock split or reverse stock split shall be rounded down to the nearest whole
share or cent.

9.2 Other Transactions Affecting the Common Stock. The terms and conditions of
this Plan and any applicable Award agreement, including without limitation the
vesting provisions of Section 7, will apply with equal force to any additional
and/or substitute securities or other property (including cash) received by a
Non-Employee Director in exchange for, or by virtue of his holding or having
been credited with, an Award, whether such additional and/or substitute
securities or other property are received as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Common Stock of the Company, share exchange, or similar event.

9.3 Unusual or Nonrecurring Events. The Board shall make, in its discretion and
without the consent of holders of Awards, adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Board determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

- 12 -



--------------------------------------------------------------------------------

10. Compliance With Other Laws and Regulations

The Plan, the grant of Awards, and the obligation of the Company to issue and
deliver shares of Common Stock upon vesting of shares of Restricted Stock or
upon the payment of any Stock Units or Restricted Stock Units or upon exercise
of Options shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by such governmental or regulatory agency or
national securities exchange as may be required. The Company shall not be
required to issue any shares upon vesting of shares of Restricted Stock, upon
the payment of any Stock Units or Restricted Stock Units or upon exercise of
Options, if the issuance of such shares shall constitute a violation by the
Non-Employee Director or the Company of any provisions of any law or regulation
of any governmental authority or national securities exchange. Each Award
granted under this Plan shall be subject to the requirement that, if at any time
the Plan Administrator shall determine that (a) the listing, registration or
qualification of the shares subject thereto on any securities exchange or
trading market or under any state or federal law of the United States or of any
other country or governmental subdivision thereof, (b) the consent or approval
of any governmental regulatory body, or (c) the making of investment or other
representations are necessary or desirable in connection with the issue or
purchase of shares subject thereto, no shares of Common Stock may be issued upon
grant, vesting, or exercise of any Award unless such listing, registration,
qualification, consent, approval or representation shall have been effected or
obtained, free of any conditions not acceptable to the Plan Administrator. Any
determination in this connection by the Plan Administrator shall be final,
binding, and conclusive.

 

11. Modification and Termination

The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.

 

12. Successors

All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Company, or a merger, consolidation, or otherwise.

 

13. Reservation of Rights

Nothing in this Plan or in any award agreement granted hereunder will be
construed to limit in any way the Board’s right to remove a Non-Employee
Director from the Board of Directors.

 

- 13 -



--------------------------------------------------------------------------------

14. Legal Construction

14.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

14.2 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations.

14.3 Tax Law Compliance. To the extent any provision of the Plan or action by
the Board or Plan Administrator would subject any Non-Employee Director to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and all Awards granted thereunder will
comply with Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Plan and all Award agreements shall be interpreted and
construed on a basis consistent with such intent. The Plan and all Award
agreements may be amended in any respect deemed necessary (including
retroactively) by the Board in order to preserve compliance with Section 409A of
the Code.

14.4 Unfunded Status of the Plan. The Plan is intended to constitute and at all
times shall be interpreted and administered so as to qualify as an unfunded
deferred compensation plan for a select group of management under the Employee
Retirement Income Security Act of 1974, as amended. To the extent that any
Non-Employee Director or other person acquires a right to receive payments from
the Company pursuant to the Plan or any Award made under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

14.5 Governing Law. The validity, construction and effect of the Plan, of Award
agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Plan Administrator relating to the Plan
or such Award agreements, and the rights of any and all persons having or
claiming to have any interest herein or hereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Maryland, without regard to its conflict of laws principles.

14.6 Nontransferability. A Non-Employee Director’s Account may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to an Account and other Awards will be available during the Non-Employee
Director’s lifetime only to the Non-Employee Director or the Non-Employee
Director’s guardian or legal representative. The Board of Directors may, in its
discretion, require a Non-Employee Director’s guardian or legal representative
to supply it with evidence the Board of Directors deems necessary to establish
the authority of the guardian or legal representative to act on behalf of the
Non-Employee Director.

 

- 14 -



--------------------------------------------------------------------------------

15. Claims Procedure

15.1 Initial Claims. In the event that a dispute arises over any payment or
Award under this Plan and the payment or Award is not paid or delivered to the
Non-Employee Director (or to the Non-Employee Director’s estate in the case of
the Non-Employee Director’s death), the claimant of such payment or Award must
file a written claim with the Plan Administrator within 60 days from the date
payment or delivery is refused. The Plan Administrator shall review the written
claim and, if the claim is denied in whole or in part, shall provide, in writing
and within 90 days of receipt of such claim, the specific reasons for such
denial and reference to the provisions of this Plan or the applicable Equity
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
steps to be taken by the claimant if a further review of the claim denial is
desired.

15.2 Appeals. If the claimant desires a second review, he or she shall notify
the Plan Administrator in writing within 60 days of the first claim denial. The
claimant may review the Plan, the applicable Equity Plan or any documents
relating thereto and submit any written issues and comments he or she may feel
appropriate. In its discretion, the Plan Administrator shall then review the
second claim and provide a written decision within 60 days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan or the applicable
Equity Plan upon which the decision is based.

* * * * *

 

- 15 -



--------------------------------------------------------------------------------

Exhibit A

ELECTION FORM

FOR THE

FTI CONSULTING, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

[            ] Plan Year

The Undersigned hereby elects to receive all compensation earned for service on
the Board of Directors (the “Board”) and the Committees of the Board of FTI
Consulting, Inc. (the “Company”) pursuant to the FTI Consulting, Inc.
Non-Employee Director Compensation Plan, as amended and in effect on the
applicable payment date (the “Plan”), as specified below.

 

I. Annual Retainer (select one):

         100% of the Annual Retainer Fee (including Committee Chair fees) (the
“Annual Retainer”) payable to me pursuant to the Plan in the form of cash in
such amount and on such terms as determined in accordance with the Plan.

         100% of the Annual Retainer payable to me pursuant to the Plan in the
form of deferred stock units in such amount and on such terms as determined in
accordance with the Plan.

 

II. Annual Equity Award (select one):

         100% of any Annual Equity Award payable to me pursuant to the Plan in
the form of restricted shares of common stock of the Company in such amount and
on such terms as determined in accordance with the Plan.

         100% of any Annual Equity Award payable to me pursuant to the Plan in
the form of restricted deferred stock units in such amount and on such terms as
determined in accordance with the Plan.

My elections pursuant to Sections I and II above shall remain in effect for each
subsequent calendar year, unless I terminate or modify my election in writing on
or before the last day of the calendar year preceding the calendar year for
which I would like such termination or modification to apply.

 

III. Payment Date Election

Subject to the terms and conditions of the Plan, I hereby make the following
payment date election [OPTIONAL]:

         I elect                         , 2       as my Elected Payment Date
with regard to a grant (if any) of stock units made under the Plan in calendar
year 200    . The earliest Elected Payment Date permitted is January 1, 20    .



--------------------------------------------------------------------------------

         I elect                         , 2       as my Elected Payment Date
with regard to a grant (if any) of restricted stock units made under the Plan in
calendar year 200    . The earliest Elected Payment Date permitted is January 1,
20    .

The Elected Payment Dates chosen pursuant to Section III above, shall only be
effective with regard to a grant (if any) of Stock Units and/or Restricted Stock
Units made under the Plan in calendar year 200__. The Elected Payment Dates
shall not be valid for any grant of Stock Units and/or Restricted Stock Units
made after such calendar year, and new Elected Payment Dates shall have to be
chosen for grants (if any) in future years.

In making the foregoing elections, I certify that I understand that:

 

  •  

My elections with respect to the Annual Retainer and Annual Equity Award, as the
case may be, shall be payable to me only as elected in this Election Form and as
described in the Plan and shall not be distributable other than as indicated
therein.

 

  •  

My elections shall apply to the entire amount of the Annual Retainer and Annual
Equity Award payable to me in the calendar year for which such elections are
made.

 

  •  

Defined terms in this Election Form have the meanings given them in the Plan. I
have read and understand the Plan and I have consulted with my own legal or tax
advisor before signing this Election Form. I am not relying on any
representation of the Company in making these elections.

 

  •  

The Board may at any time and from time to time alter, amend, modify or
terminate the Plan in whole or in part, and any such alteration, amendment,
modification or termination may affect my elections to the extent provided in
the Plan or under applicable law.

I acknowledge having received copies of the Plan and related Prospectus and I
understand their terms and provisions, including the provisions limiting
revocation or modification of my elections in accordance with the terms of the
Plan.

 

Date:  

 

   

 

      Print Name:  

 

      Received by FTI Consulting, Inc       By:  

 

      Name:  

 

Date:  

 

    Title:  

 